_ IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*

MELINDA DANGERFIELD, * CIVIL NO. JKB-19-155
Plaintiff, *
Vv. *

JOHNS HOPKINS BAYVIEW MEDICAL *

CENTER, INC.,
Defendant.
* * * * * * * * * a * *

MEMORANDUM
I. Introduction

Plaintiff Melinda Dangerfield (“Plaintiff”) commenced this action by filing a complaint
against her former employer, Johns Hopkins Bayview Medical Center, Inc. (“Johns Hopkins” or
“Defendant”), for race-based discrimination and retaliation in violation of Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000 ef seg., intentional infliction of emotional distress, hostile
work environment based on race and gender in violation of 42 U.S.C. § 1981, and breach of
contract. Johns Hopkins moved to partially dismiss the complaint or, in the alternative, for
summary judgment (“the Motion”), (ECF No. 11.) This matter is fully briefed (ECF Nos. 12, 13)
and no hearing is required, see Local Rule 105.6 (D. Md. 2018). As explained more fully below,
Defendant’s Motion will be granted as to Counts III, IV (regarding gender discrimination only),
and V of the complaint and Plaintiff will be directed to show cause why Counts I and IV based

upon racial discrimination should not be dismissed.

 
if. Allegations in the Complaint -

Plaintiff was employed by Johns Hopkins as a Nurse Recruiter Assistant on July 14, 2008.
(Complaint { 5, ECF No. 1.) She alleges that she was the only African American woman out of
six employees in her department for a significant period during her employment. (/d. J 6.) She
alleges that beginning on March 29, 2010, she was subjected to condescending and abusive |
language and behavior by her fellow colleagues and supervisor. (/d. 77.) She further alleges that
she was treated disparately from her co-workers regarding annual leave and raises. (/d. | 9.) At
some point, Plaintiff filed a grievance and multiple complaints with her supervisor and Johns
Hopkins’s human resources department regarding the discriminatory work environment. (Jd. ¥ 7.)
Plaintiff states that in direct retaliation for her own reports to human resources, her supervisor and
colleagues filed complaints against Plaintiff. Ud. § 8.) However, Plaintiff alleges the complaints
against her were based upon false allegations of inappropriate behavior. (/d.)

On September 17, 2018, Plaintiff was issued a written warning and placed on paid leave,
allegedly based upon the false accusations made by her supervisor and colleagues. (/d. § 10.) Due
to the alleged discrimination, harassment, and retaliation, she requested a transfer to a lateral
position on October 4, 2018. (/d § 11.) Plaintiff claims she was terminated the same day because
of her race and gender. (/d. 12.) Asa result of the allegedly intentional and unlawful employment
practices, Plaintiff suffered, inter alia, damages, loss of “medical and wage earnings,” humiliation,
emotional pain, suffering, anxiety, stress, loss of enjoyment of life, depression, and inconvenience.

(id. 714.)

Hl. Legal Standard for Motion to Dismiss under Federal Rule of Civil Procedure 12(b)(6)
A complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

2
Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Facial plausibility exists “when the plaintiff
pleads factual content that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Jgbal, 556 U.S. at 678. An inference of a mere possibility of
misconduct is not sufficient to support a plausible claim. /d. at 679. As the Twombly Court stated,
“Factual allegations must be enough to raise a right to relief above the speculative level.” 550
U.S. at 555. “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the
elements of a cause of action will not do.’ ... Nor does a complaint suffice if it tenders ‘naked
assertion[s]’ devoid of ‘further factual enhancement.” Jgbal, 556 U.S. at 678 (quoting Twombly,
350 U.S. at 555, 557). Although when considering a motion to dismiss a court must accept as true
all factual allegations in the complaint, this principle does not apply to legal conclusions couched

as factual allegations. Twombly, 550 U.S. at 555.

IV. Analysis of Motion to Dismiss

Plaintiff s complaint asserts five claims: Count I, alleging racial discrimination; Count I],
alleging retaliation; Count II, alleging intentional infliction of emotional distress; Count IV,
alleging hostile work environment; and Count V, alleging breach of contract.! Defendant moved
to dismiss the claims for intentional infliction of emotional distress, hostile work environment
based on sexual discrimination, and breach of contract, only. However, given the complaint’s
sparse factual allegations, the Court questions the sufficiency of Plaintiff's claims for race-based
hostile work environment and discrimination. The Court will first address the grounds raised in
Defendant’s Motion and then turn to the claims for race-based hostile work environment and

discrimination.

 

' Count V is mis-numbered in the complaint as Count IV.

3

 
A. Intentional Infliction of Emotional Distress

Defendant seeks dismissal of the state law claim of intentional infliction of emotional
distress (“ITED”) because the behavior Plaintiff alleges to have occurred is insufficient to rise to
the level of offensive conduct that constitutes intentional infliction of emotional distress. Under
Maryland law, a successful claim of ITED requires a plaintiff to establish four elements: (1) the
conduct must be intentional or reckless; (2) the conduct must be extreme and outrageous; (3) the
conduct must be causally related to the emotional distress; and (4) the emotional distress must be
severe, Harris v. Jones, 380 A.2d 611, 614 (Md. 1977). The conduct alleged in the complaint
consists of condescending and abusive language and behavior. Plaintiff claimed that she endured
repeated acts of intentional, extreme, and outrageous behavior, including disciplinary actions
based upon false allegations, verbal abuse from colleagues and supervisors, and the constant (and
realized) threat of termination for unfounded claims. (Compl. { 25.) Plaintiff has provided no
factual content to support her conclusional allegations of “condescending and abusive language
and behavior” or “verbal abuse” or “repeated acts of intentional, extreme, and outrageous
behavior.” The Maryland Court of Appeals has indicated that the conduct for this tort must be
“so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of
decency, and to be regarded as atrocious, and utterly intolerable in a civilized community.’”
Harris, 380 A.2d at 614 (quoting Restatement (Second) of Torts § 46 cmt. d (Am. Law Inst. 1965)).
Pleading a claim for ITED is a rigorous and difficult burden to satisfy. Ky. Fried Chicken Nat'l
Memt. v. Weathersby, 607 A.2d 8, 11 (Md. 1992). Recovery is limited to the most extreme and
unusual circumstances. Hrehorovich v. Harbor Hosp. Ctr., Inc., 614 A.2d 1021, 1034 (Md. Ct.

Spec. App. 2010). Based on the nature and severity of conduct Plaintiff alleges only in vague

 
generalizations, the Court cannot conclude that Plaintiff has stated a plausible claim for IIED and,

therefore, Count III will be dismissed.

B. Gender-Based Hostile Work Environment

Count IV of the complaint alleges that Defendant. fostered an illegal and abusive work
environment and discriminated against Plaintiff “because of her race and gender” and that the
conduct is actionable pursuant to 42 U.S.C. § 1981. Defendant argues this claim must be dismissed
insofar as it asserts gender discrimination. Defendant is correct that relief under 42 U.S.C. § 1981
is limited to correcting racial discrimination and does not extend to situations of gender
discrimination. Runyon v. McCrary, 427 U.S. 160, 167 (1976); Cornell v. Gen. Elec. Plastics, 853
F. Supp. 221, 223 (S.D. W. Va. 1994); Betof v. Suburban Hosp., Inc., Civ. No. DKC-11-1452,
2012 WL 2564781, at *12 (D. Md. June 29, 2012). Therefore, Defendant’s Motion wili be granted

as to her claim of gender discrimination under Count IV because it fails to state a claim for relief.

C. Breach of Contract

Under well-established Maryland law, a complaint asserting breach of contract “must of
necessity allege with certainty and definiteness facts. showing a contractual obligation owed by the
defendant to the plaintiff and a breach of that obligation by defendant.” RRC Ne., LLC v. BAA
Maryland, Inc., 994 A.2d 430, 440 (Md. 2010) (quoting Continental Masonry Co., Ine. v. Verdel
Constr. Co., Inc., 369 A.2d 566, 569 (Md. 1977)). Here, Defendant seeks to dismiss Count V for
failure to state any facts to support a breach of contract claim. Indeed, the sole factual averment
in the complaint regarding this claim is paragraph 32, which states, “Defendant has not followed
the procedures outlined in its employees’ handbook.” (Compl. { 32.) In response (and presumably

to stave off Defendant’s alternative request for summary judgment), Plaintiff contends that she has

 
not had the opportunity to discover information that is essential to her opposition. Plaintiff
attached to her Response in Opposition (ECF No. 12) an affidavit stating that, at the time of her
termination, Johns Hopkins had an employee handbook, and she also attached a copy of the
handbook. Even if the Court were to consider the employee handbook,” the complaint lacks any
allegation that the employee handbook created a contractual obligation that Defendant breached.
Nowhere does Plaintiff allege any implicit or explicit promise that bound Defendant to the
handbook’s provisions or cite to any contractual provisions that Defendant breached. In that
regard, the complaint fails to satisfy even the most liberal pleading standards of Federal Rule of

Civil Procedure 8(a), and, consequently, Count V will be dismissed.

D. Racial Discrimination

As stated above, Defendant did not request dismissal of the employment discrimination
claims allegedly arising from racial bias. Nevertheless, this Court may dismiss a claim sua sponte —
for failure to state a plausible claim for relief. Cutonilli v. Maryland, 251 F. Supp. 3d 920, 924
(D. Md.), aff'd, 696 F. App’x 648 (4th Cir. 2017), cert. denied, 138 S. Ct. 456 (2017) (citing 5B
Charles Alan Wright et al., Federal Practice & Procedure § 1357 (3d ed.) (“Even if a party does
not make a formal motion under Rule 12(b)(6), the district judge on his or her own initiative may
note the inadequacy of the complaint and dismiss it for failure to state a claim as long as the
procedure employed is fair to the parties. Since the motion to dismiss ... raises only an issue of
law, the court has no discretion as to whether to dismiss a complaint that it determines is formally
or substantively insufficient.”)); see also Sheehan v. Saoud, 650 F. App’x. 143, 152-53 (4th Cir.

2016) (collecting cases).

 

? “It is well-established that parties cannot amend their complaints through briefing or oral advocacy.” S. Walk at
Broadlands Homeowner's Ass'n, Inc, y. OpenBand at Broadlands, LLC, 713 F.3d 175, 184 (4th Cir. 2013).

6
Count I seeks relief for racial discrimination based upon disparate treatment and Count IV
seeks relief for a racially hostile work environment.’ In support of Count I, Plaintiff alleges that
she was treated unfairly compared to her colleagues in terms of requested leave, assignments, and
treatment by her supervisor based upon her race. As to Count IV, Plaintiff alleges that she endured
repeated acts of disciplinary actions based upon false allegations, verbal abuse from colleagues
and supervisors, and the constant (and realized) threat of termination for unfounded claims. The
Court finds that Plaintiff has pleaded nothing more than the statutory elements without sufficient
factual support. Plaintiff fails to allege facts that show a discriminatory intent against Plaintiff
because of her race. See, e.g., Coleman v. Maryland Court of Appeals, 626 F.3d 187, 190 (4th Cir.
2016) (finding complaint conclusionally alleged plaintiff was terminated based on race and did not
assert facts establishing plausibility of allegation). Furthermore, Plaintiff has not offered any facts

_to support, her conclusional allegations of racial discrimination beyond the fact that Plaintiff is
African American and her colleagues and supervisors were not. As the Fourth Circuit found in
McCleary-Evans v. Maryland Dep’t of Transp., State Highway Admin., the plaintiff there had not
pleaded adequate facts to give rise to a reasonable inference of discrimination. 780 F.3d 582 (4th
Cir. 2015) (“Only speculation can fill the gaps in her complaint—speculation as to why two ‘non-
Black candidates’ were selected to fill the positions instead of her.”), Here, the Court cannot
reasonably infer the offensive conduct was racially motivated based on the simple fact that Plaintiff
was African American and her co-workers were not. Accordingly, Plaintiff has failed to state a

plausible claim for relief. However, because Defendant did not challenge these claims in its

 

* “A hostile environment exists ‘[w]hen the workplace is permeated with discriminatory intimidation, ridicule, and
insult that is sufficiently severe or pervasive to alter the conditions of the victim's employment and create an abusive
working environment.” Boyer-Liberto v. Fontainebleau Corp., 786 F.3d 264, 277 (4th Cir. 2015) (en banc)
(quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)).

7
Motion, Plaintiff will be afforded the opportunity to explain why the claims should not be

dismissed for failure to state a claim upon which relief can be granted under Rule 12(b)(6).

V. Conclusion

For the reasons set forth above, Defendant’s Motion to Dismiss will be granted, Counts III
and V will be dismissed, and Count IV will be dismissed as to the gender discrimination claim
only. As to Counts I and IV, Plaintiff will have twenty-one days to show cause why those claims

should not be dismissed for failure to state a claim.’ A separate order follows.

DATED this /! day of October, 2019.

BY THE COURT:

YS OQane. Bo A2oler

James K. Bredar
Chief Judge

 

 

* The Court concludes that Plaintiff has sufficiently stated a plausible claim for retaliation and, therefore, Count II of
the complaint will not be subject to the Court’s order to show cause.

8
